           Case 3:20-cv-01316-JAG Document 9 Filed 08/25/20 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF PUERTO RICO


 ANGEL RUIZ-RIVERA,

    Plaintiff,
                                                          CIVIL NO. 20-1316(JAG)
                 v.

 FANEUIL, INC., et al.,

    Defendants.



                                        JUDGMENT
            Pursuant to Plaintiff’s Notice of Voluntary Dismissal, Docket No. 7, Judgment is
hereby entered DISMISSING WITHOUT PREJUDICE Plaintiff’s case. The case is now closed
for statistical purposes.


IT IS SO ORDERED.
In San Juan, Puerto Rico this Tuesday, August 25, 2020.


                                                   s/ Jay A. Garcia-Gregory
                                                   JAY A. GARCIA-GREGORY
                                                   U.S. DISTRICT JUDGE
